Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Brittany             Appeal from the 71st District Court of
Reeves and David Lee Reeves, Jr.                      Harrison County, Texas (Tr. Ct. No. 20-
                                                      1083). Memorandum Opinion delivered by
No. 06-21-00022-CV                                    Justice Stevens, Chief Justice Morriss and
                                                      Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED JULY 7, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk